Citation Nr: 0731932	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-08 256	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in  
Jackson, Mississippi.  In a May 2006 decision, the Board 
denied the claims for service connection in appellate status.  
The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending at the Court, the veteran's widow 
advised the RO of the death of the veteran.  Thereafter, in 
May 2007, the veteran's attorney notified the Court of the 
death of the veteran and filed a motion to dismiss.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2007.

2.  By a June 2007 Order, the Court vacated the Board's May 
2006 decision and dismissed the appeal for lack of 
jurisdiction. 


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal of the Board's May 2006 decision.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the appellant and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


